Order unanimously affirmed, without costs. Memorandum: At oral argument the parties agreed, as they did at Special Term, that the child support provision in issue should be construed in the light of the separation agreement and the subsequent modifying stipulation and without parol evidence. Accordingly, we deem any request in the briefs for a remand for additional testimony to have been abandoned. We agree with the conclusion reached in Special Term’s decision as to the intended meaning of the provision. (Appeal from order of Monroe *979Supreme Court — support.) Present — Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.